                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


    SALAHUDDIN F. SMART,            1:18-cv-17049-NLH-KMW

                 Plaintiff,         MEMORANDUM OPINION & ORDER

         v.

    TIMOTHY DALTON, ESQ., OFFICE
    OF THE PUBLIC DEFENDER CAMDEN
    REGION; STATE OF NEW JERSEY,
    and CAMDEN COUNTY
    PROSECUTOR’S OFFICE,

                 Defendants.


APPEARANCE:
Salahuddin F. Smart, No. 4351950
Camden County Department of Corrections
330 Federal Street
P.O. Box 90431
Camden, NJ 08101
     Plaintiff pro se


HILLMAN, District Judge

     WHEREAS, Plaintiff Salahuddin F. Smart, who is proceeding

pro se and a pretrial detainee presently housed at the Camden

County Department of Corrections in Camden, New Jersey, filed a

Verified Complaint pursuant to 42 U.S.C. § 1983, also styled as

an “Emergency Injunction for Relief,” see ECF No. 1 at 1, to

enjoin a New Jersey state criminal proceeding; 1 and



1 The Court has jurisdiction over this action pursuant 28 U.S.C.
§ 1331 as the Complaint raises issues of federal law.
     WHEREAS, when Petitioner filed his Verified Complaint, he

sought to proceed in forma pauperis without prepayment of fees,

ECF No. 1-1; and

     WHEREAS, upon an initial review of the IFP application, it

appears that it is missing the certification required by 28

U.S.C. § 1915(a)(2) (“A prisoner seeking to bring a civil action

. . . in a civil action . . . without prepayment of fees or

security therefor . . . shall submit a certified copy of the

trust fund account statement (or institutional equivalent) for

the prisoner for the 6-month period immediately preceding the

filing of the complaint or notice of appeal, obtained from the

appropriate official of each prison at which the prisoner is or

was confined.”); and

     WHEREAS, the Court will, in the interest of justice,

dispense with the review of Plaintiff’s IFP application in light

of his request for emergency injunctive relief for the limited

purpose of assessing that request; 2 and

     WHEREAS, the Court will liberally construe in light of

Plaintiff’s pro se status the Verified Complaint, on which he

writes in the caption, “Emergency Injunctive Relief,” as a

separate motion for an ex parte temporary restraining order

(“TRO”) under Federal Rule of Civil Procedure 65(b)(1), which


2 The Court will address the sufficiency of Plaintiff's IFP
application and whether this matter may proceed on a later date.
                                 2
provides, “The court may issue a temporary restraining order

without written or oral notice to the adverse party . . . .”;

and

      WHEREAS, Plaintiff seeks a TRO because the state

prosecuting attorney for Camden County must “be stopped” from

pursuing the presently pending criminal action 3 against him via a

grand jury proceeding and presentation scheduled for tomorrow,

December 12, 2018, see ECF No. 1 at 6-7; and

      WHEREAS, it also appears that Plaintiff is challenging his

attorney’s waiver of a probable cause hearing prior to the

presentment of the indictment, for which Plaintiff demands a

probable cause hearing to challenge the probable cause of his

arrest, see id. at 7; and

      WHEREAS, Plaintiff also references the denial of a pro se

hearing, for which, combined with the lack of a probable cause

hearing, has denied Plaintiff his rights under the Fourth and

Fourteenth Amendments of the U.S. Constitution, see id.; and

      WHEREAS, Plaintiff also requests as relief that this Court

determine his pro se status “for purposes of pre-trial motions

and hearings,” presumably in his state court criminal




3 In Plaintiff’s Motion,   Plaintiff references the pending
criminal action as State   v. Salahuddi Smart, with a case number
of W-2018-000155-0431 in   the Superior Court of New Jersey. The
handwritten numbers were   difficult to discern and may be
incorrect.
                                  3
proceeding, id. at 7-8; and

     WHEREAS, a federal court “may not grant an injunction to

stay proceedings in a State court except as expressly authorized

by Act of Congress, or where necessary in aid of its

jurisdiction, or to protect or effectuate its judgments.” 28

U.S.C. § 2283.    An action pursuant to 42 U.S.C. § 1983, however,

has been construed to authorize such federal action.    See

Mitchum v. Foster, 407 U.S. 225, 242–43 (1972) (finding that

“under the criteria established in our previous decisions

construing the anti-injunction statute, § 1983 is an Act of

Congress that falls within the ‘expressly authorized’ exception

to that law.”).    Although a court may issue an injunction in

such circumstances, “the principles of equity, comity, and

federalism that must restrain a federal court when asked to

enjoin a state court proceeding” apply, id. at 243; and

     WHEREAS, the Court must deny Plaintiff’s request for a TRO

for the following reasons:

          (1)     The Rooker–Feldman doctrine states that “a

party's recourse for an adverse decision in state court is an

appeal to the appropriate state appellate court, and ultimately

to the Supreme Court,” Parkview Associates Partnership v. City

of Lebanon, 225 F.3d 321, 324 (3d Cir. 2000), and, therefore,

only state appellate courts or the U.S. Supreme Court can review

the decisions of state courts for constitutional error, Port

                                   4
Auth. Police Benevolent Ass'n, Inc. v. Port Auth. of New York

and New Jersey Police Dep't, 973 F.2d 169, 177 (3d Cir. 1992).

Here, the Court should abstain pursuant to Rooker-Feldman

because Plaintiff’s requested injunctive relief — an order from

this Court ordering the Superior Court of New Jersey to hold a

probable cause hearing and a finding from this Court to

determine Plaintiff’s pro se status — are, based on the

allegations of the Verified Complaint, at their essence adverse

state court decisions that are best subject to a state court

appeal; and

           (2)    Abstention under the Younger doctrine also is

appropriate.     See Younger v. Harris, 401 U.S. 37 (1971).   The

Younger doctrine states that federal courts abstain when (1)

there is an ongoing state judicial proceeding; (2) the

proceeding implicates important state interests; and (3) there

is an adequate opportunity in the state judicial proceeding to

raise constitutional challenges.       Middlesex County Ethics Comm.

v. Garden State Bar Ass'n, 457 U.S. 423, 432 (1982); Lui v.

Comm'n on Adult Entm't Establishments, 369 F.3d 319, 326 (3d

Cir. 2004); Port Auth. Police Benevolent Ass'n, Inc., 973 F.2d

at 173.   Here, the Court should abstain pursuant to Younger

because there is a pending criminal proceeding against

Plaintiff, for which the state retains the important interests

in ensuring the proper and fair prosecution and also in

                                   5
correcting any constitutional infirmities, if any, and,

Plaintiff has an adequate opportunity to raise or remedy any

constitutional challenges during the criminal proceeding or on

appeal; and

          (3)   Even if the Court were inclined to grant

injunctive relief, Younger would set a high bar for

demonstrating irreparable injury in that the alleged injury must

be greater than those injuries incidental to normal criminal

proceedings and that there must be either bad faith, police

harassment, or a prosecution without any hope of prevailing, or

that the relevant statute must be unconstitutional.   401 U.S. at

46–48, 53–54.   In this case, Plaintiff asserts no allegations to

support bad faith, police harassment, or a prosecution without

any hope of prevailing.   Plaintiff makes no allegation of

irreparable harm in that he will never have an opportunity to

have a pro se hearing or remedy any probable cause issues; 4


4 Because Plaintiff has not demonstrated irreparable harm, the
Court would also deny Plaintiff’s request for emergency relief
under the traditional injunctive relief standard. See Reilly v.
City of Harrisburg, 858 F.3d 173, 176, 179 (3d Cir. 2017) (“A
movant for preliminary equitable relief must meet the threshold
for the first two ‘most critical’ factors: it must demonstrate
that it can win on the merits (which requires a showing
significantly better than negligible but not necessarily more
likely than not) and that it is more likely than not to suffer
irreparable harm in the absence of preliminary relief. If these
gateway factors are met, a court then considers the remaining
two factors and determines in its sound discretion if all four
factors, taken together, balance in favor of granting the
requested preliminary relief.”)
                                 6
     THEREFORE,

     IT IS on this   11th      day of December, 2018

     ORDERED that Petitioner’s Verified Complaint, construed for

the purpose of this Memorandum Opinion and Order as a Motion for

Temporary Restraining Order, ECF No. 1, IS DENIED WITHOUT

PREJUDICE; and it is further

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular first-class mail.


                                       s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN, U.S.D.J.




                                  7
